Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding • precedent in this circuit.
PER CURIAM:
Carolyn Yvonne Murphy Taylor appeals the district court’s order denying the motion, for reconsideration of the court’s order adopting the recommendation of the magistrate judge and dismissing her civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Taylor v. City of Columbia, No. 3:07-cv-00983-JFA, 2010 WL 296901 (D.S.C. Jan. 20, 2010) & (Feb. 2, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.